DET---AILED ACTION

Status
This Office Action is responsive to claims filed for 16/719668 on 06/22/2021.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of AIA .

Response to Amendments
   The amendment filed on 06/22/2021 has been entered.  Claims 11, 4, 6, 9, 11 and 14 have been amended. Claims 2, 3, 7, 8, 12, and 13 are cancelled.    
 
Response to Arguments
 Applicant’s arguments, see pg 7 lines 10 to 15, filed 06/22/2021, with respect to Claim 1, 6, and 11 have been fully considered and are persuasive.  The rejection of Claim(s) 1, 6, and 11 have been withdrawn. 
   
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 1, 4, 5, 69, 10, 11, 14, and 15 are allowed.
Regarding Independent Claim(s) 1, 6, and 11,
The closest prior art, Yoo (Yoo, Jaeyoon, et al. "Domain adaptation using adversarial learning for autonomous navigation." arXiv preprint arXiv:1712.03742, 2017) teaches adapting a learning modeling with a set of unlabeled data from a target domain,  the learning model being trained to perform task using a set of labeled data from source domain,  the first and second data sets having different distributions, implementing the adapted model in the autonomous learning agent, and causing the learning agent to perform a task in the target domain. Yoo does not teach using a sliced-Wasserstein distance as a dissimilarity measure between the first and second input data distribution and  generating pseudo-label for the set of unlabeled data. 
Kolouri  (Kolouri, Soheil, Yang Zou, and Gustavo K. Rohde. "Sliced Wasserstein kernels for probability distributions." Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition. 2016) teaches portions of the limitations listed above 
None of the prior art teach or fairly suggest the limitations of generating pseudo-label for the set of unlabeled data.in combination with the other limitation of Claim(s) 1, 6, and 11. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 4, 5, 9, 10, 14, and 15 include the above-described allowable subject matter for being dependent on independent Claim(s) 1, 6, and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENATOALLAH M YOUSSEF whose telephone number is (571)270-3684.  The examiner can normally be reached on 8-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Menatoallah Youssef/Primary Examiner, Art Unit 2663